                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES ex rel.
     BONNIE ELSDON,

      Qui tam Plaintiff,
                                               C.A. No. 4:18-cv-01766
      v.

U.S. PHYSICAL THERAPY, INC and THE HALE        JURY TRIAL DEMANDED
HAND CENTER, LIMITED PARTNERSHIP,

      Defendants.
__________________________________________/


                    RELATOR’S RESPONSE IN OPPOSITION TO
                   MOTION TO DISMISS AMENDED COMPLAINT
                                                    TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

I. PROCEDURAL HISTORY ........................................................................................................1

II. INTRODUCTION .......................................................................................................................2

III. STANDARD OF REVIEW .......................................................................................................4

IV. The Complaint States a Claim and Pleads Fraud with Particularity ........................................5

       A. Summary of Facts ..............................................................................................................6

            1. Specific Allegations of Fraud Prior to February 2016. ..................................................6

            2. Specific Allegations of Fraud After February 2016. ......................................................7

                a. Using false co-signers to overbill Government ..........................................................8

                b. Falsifying records of treatment time to facilitate overbilling Government. ..............9

                c. Downcharging commercial patients .........................................................................11

                d. Unqualified personnel co-signing ............................................................................11

            3. Control and Company-wide Allegations ......................................................................11

        B. These Allegations Provide Detail and Indicia of Reliability Satisfying Rules and
           Precedent ..........................................................................................................................13

            1. The Allegations Do Not Describe “Appropriate, Lawful Billing”, But Rather
               Inappropriate, Unlawful Bilking. .................................................................................13

            2. No Equally Plausible Explanations Exist .....................................................................15

            3. The Notion That USPT Instructed and Encouraged Hale Employees, But Not the
               Employees at its Other Clinics, to Bill Falsely Defies Plausibility. ............................17

            4. Relators Knowledge, Combined with the Documentary Evidence, Constitute
               Particularized Allegations Satisfying All Pleading Rules. ..........................................17

V. CONCLUSION ......................................................................................................................20




                                                                       i
                                                 TABLE OF AUTHORITIES

Statutes and Rules                                                                                                                  Page(s)

False Claims Act 3729(b)(2)(A) and (B) .......................................................................................18

Fed. R. Civ. P. 12(b)(6)....................................................................................................................4

Fed. R. Civ. P. 8(a) ..........................................................................................................................4

Fed. R. Civ. P. 9(b) ....................................................................................................................4, 18

Cases                                                                                                                               Page(s)

Ashcroft v. Iqbal,
   556 U.S. 662, 678, 129 S. Ct. 1937 L. Ed. 2d 868 (2009) .........................................................4

Bankers Trust Co. v. Old Republic Ins. Co.,
   959 F.2d 677 (7th Cir. 1992) ...................................................................................................19

Bell Atl. Corp. v. Twombly,
    550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) .................................................4

U.S. Baylor v. Scott & White Health,
   2019 WL 3713756 (W.D. Tex. Aug. 4, 2019) .........................................................................15

U.S. ex rel. Bennet v. Medtronic, Inc.,
   747 F.Supp. 2d 745 (S.D. Tex. 2010) ......................................................................................15

U.S. ex rel. Chorches v. Am. Med. Response, Inc.,
   865 F.3d 71 (2d Cir. 2017).................................................................................................18, 19

U.S. ex rel. Grubbs v. Kanneganti,
   565 F.3d 180 (5th Cir. 2009) ..................................................................................... 4, 5, 17-19

U.S. ex rel. Integra Med Analytics, LLC v. Creative Sols. In Healthcare, Inc.,
   No. SA-17-CV-1249-XR, 2019 U.S. Dist. LEXIS 196490 (W.D. Tex. Nov. 13, 2019)...........5

U.S. ex. rel. Johnson v. Golden Gate Nat’l Senior Care, LLC,
   223 F.Supp. 3d 882 (D. Minn. 2016) .................................................................................13, 14

U.S. ex rel Strickland v. Drayer Physical Therapy, Institute,
   No. 13-cv-1781 (D. South Car. 2013)....................................................................................2, 7




                                                                       ii
U.S. ex rel. Wall v. Vista Hospice Care, Inc.,
   778 F.supp. 2d 709 (N.D. Tex. 2011) ......................................................................................19


Other Authorities
Page(s)

U.S. Dept of Justice Press Release: Drayer Physical Therapy Institute, LLC Settle False Claims
   Act Case for $7,000,000 (Available at https://www.justice.gov/usao-sc/pr/drayer-physical-
   therapy-institute-llc-settle-false-claims-act-case-7000000.)……………………………........15

U.S. Physical Therapy, Inc. Form 10-K for the fiscal year ended 12/31/2018 (Available at
   https://www.sec.gov/Archives/edgar/data/885978/000114036119005059/brhc10000168x1_1
   0k.htm#tBUS)............................…………………………………......................................2, 16


Other Sources
Page(s)

U.S. Physical Therapy Company Overview (Available at https://www.usph.com/about/company-
   overview/)……………………………...................................................................................2

U.S. Physical Therapy LinkedIn Page (Available at https://www.linkedin.com/company/us-
   physical-therapy) …………………….………………..........................................................2




                                                              iii
       Qui tam relator Bonnie Elsdon (“Relator”) files this Response to Motion to Dismiss

Amended Complaint and Supporting Memorandum of Law by U.S. Physical Therapy, Inc.

(“USPT”) and The Hale Hand Center, Limited Partnership (“The Hale Hand Center” or

“Hale”) (D.E. 16) (the “Motion”), stating as follows:

       I.      PROCEDURAL HISTORY

       On May 25, 2018, Relator filed the original qui tam Complaint (D.E. 1) and

served it on the Government on or around May 25, 2018. Relator filed the Amended

Complaint (hereinafter “Complaint”) with redacted exhibits on January 23, 2019, after

being informed the Government intended to decline intervention, and also filed a Motion

to Maintain Seal on Exhibits to Original Complaint on January 25, 2019. The

Government filed its Notice of Election to Decline Intervention on or about January 28,

2019, in which it requested, inter alia, that the Court solicit the written consent of the

United States before granting or ruling upon any request to dismiss requested by the

defendants, and reserved the right to intervene in this action for good cause in the future.

       On October 2, 2019, all of the Defendants, through three separate motions, moved

to dismiss the action (D.E. 15, motion by Suzanne Hale; D.E. 16, motion by USPT and

The Hale Hand Center, and D.E. 17, motion by U.S. Physical Therapy, Ltd., and Rehab

Partners #2, Inc.) On October 29, 2019, Relator filed Plaintiff’s Notice of Partial

Dismissal Without Prejudice (D.E. 21) dismissing three of the defendants, U.S. Physical

Therapy, Ltd., Rehab Partners #2, Inc., and Suzanne Hale, which rendered moot their

respective Motions to Dismiss, leaving USPT and The Hale Hand Center (hereinafter

“Defendants”) as the remaining Defendants in this action. Their Motion (D.E. 16), is the

sole remaining Motion to Dismiss.

                                              1
       II.     INTRODUCTION

       Relator alleges that she was hired by The Hale Hand Center in March of 2015.

She alleges USPT 1 is the majority owner of Hale. She alleges she learned through her

experience that USPT not only directs Hale’s billing practices, but that it directly controls

the Hale employees charged with billing, and provides specific instances supporting these

allegations.

       The Complaint alleges that USPT and The Hale Hand Center conspired to and did

charge Government healthcare plans an inflated rate for treatment to patients given in

groups by charging as though it had been given individually, violating law and

regulation. 2 Prior to February 2016, Relator alleges Defendants failed to inform their

therapists, Relator among them, that there was a different code to be billed for group

treatment, even though therapists had long been treating patients in a group setting. This

resulted in known overcharging Defendants never corrected for. Relator alleges this



1
  USPT’s business model is to majority own and operate clinics through partnerships.
USPT itself professes to “operate” the clinics it has purchased majority interest in. See
https://www.usph.com/about/company-overview/ “U.S. Physical Therapy is the largest
publicly-traded, pure-play operator of outpatient physical and occupational therapy
clinics, with over 593 Clinics in 41 States. Founded in 1990, U.S. Physical Therapy, Inc.
operates 593 outpatient physical therapy clinics in 41 states” (emphasis added); see also
https://www.linkedin.com/company/us-physical-therapy “U.S. Physical Therapy is a
publicly held company that operates hundreds of outpatient physical and occupational
therapy clinics in over 41 states.” (Emphasis added). In its Form 10k, it states, “Unless
the context otherwise requires, references in this Annual Report on Form 10-K to “we”,
“our” or “us” includes the Company and all of its subsidiaries. See Form 10K at
https://www.sec.gov/Archives/edgar/data/885978/000114036119005059/brhc10000168x
1_10k.htm#tBUS
2
  These allegations mirror those in U.S. ex rel Strickland v. Drayer Physical Therapy,
Institute, Case No. 13-cv-1781 in the United States District Court for the District of South
Carolina, a case which resulted in a recovery for the Government.

                                              2
likely occurred before March 2015, but she has direct knowledge that between March

2015 and February 2016, she and her coworkers treated patients, including patients

covered by government healthcare plans, in group settings but billed as if they were

treated individually. Relator alleges that she and her fellow employees, who in fact had

provided group treatment but billed for individual treatment, were never asked to go back

and correct for past bills submitted in error.

       When informed of the group billing code in February 2016, Relator and her co-

workers were instructed to engage in a number of ruses to avoid billing under the group

billing code even when group treatment had occurred. As a result, she alleges

Defendants continued fraudulently to charge for group treatment as though it were

individual, by, inter alia: 1) requiring therapists to “co-sign”, falsely indicating that the

co-signing therapist was providing treatment to make it appear the actual treating

therapist, who was in fact treating a Medicare or Tricare patient simultaneously, was

treating that Medicare or Tricare patient solely; 2) creating false records of treatment

times to make it appear as though patients, in fact seen together and simultaneously, were

treated at different times; 3) “downcharging” commercial patients, i.e. certifying these

patients were treated for less time than they actually were to avoid group charging for

Medicare and or Tricare patients treated at the same time; and 4) having unqualified and

uncertified non-treating front desk personnel certify they treated patients with

commercial insurances to avoid group charging for other Medicare and or Tricare

patients treated at the same time by the same therapist. Relator resisted the fraud, but she

was overridden by her superiors. She gathered documentation of the fraud to present it to

the Government, and resigned.

                                                 3
       III.    STANDARD OF REVIEW

       Defendants move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6),

8(a) and 9(b). The United States District Court for the Western District of Texas recently

stated the standard of review for a motion to dismiss a qui tam action:

       To survive a 12(b)(6) motion to dismiss, “a complaint must contain
       sufficient factual matter, accepted as true, to ‘state a claim to relief that is
       plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
       1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
       U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). A claim for
       relief must contain: (1) “a short and plain statement of the grounds for the
       court’s jurisdiction”; (2) “a short and plain statement of the claim showing
       that the pleader is entitled to the relief”; and (3) “a demand for the relief
       sought.” FED. R. CIV. P. 8(a). In considering a motion to dismiss under
       Rule 12(b)(6), all factual allegations from the complaint should be taken
       as true, and the facts are to be construed favorably to the plaintiff.
       Fernandez-Montes v. Allied Pilots Assoc., 987 F.2d 278, 284 (5th Cir.
       1993). To survive a 12(b)(6) motion, a complaint must contain “more
       than labels and conclusions, and a formulaic recitation of the elements of a
       cause of action will not do.” Twombly, 550 U.S. at 555.

       In addition, “a complaint filed under the False Claims Act must meet the
       heightened pleading standard of Rule 9(b).” United States ex rel. Grubbs
       v. Kanneganti, 565 F.3d 180, 185-86 (5th Cir. 2009) (“Rule 9(b)
       supplements but does not supplant Rule 8(a)’s notice pleading.”). That
       rule provides that “[i]n alleging fraud or mistake, a party must state with
       particularity the circumstances constituting fraud or mistake,” although the
       rule permits “[m]alice, intent, knowledge, and other conditions of a
       person’s mind [to] be alleged generally.” FED. R. CIV. P. 9(b). The rule
       acts “as a gatekeeper to discovery, a tool to weed out meritless fraud
       claims sooner rather than later.” Grubbs, 565 F.3d at 185. The Fifth
       Circuit has given the rule a “flexible” interpretation in the FCA context to
       help “achieve [the FCA’s] remedial purpose.” Id. at 190. A complaint
       can survive by either alleging “the details of an actually submitted false
       claim” or by “alleging particular details of a scheme to submit false claims
       paired with reliable indicia that lead to a strong inference that claims were
       actually submitted.” Id.




                                              4
United States ex rel. Integra Med Analytics, LLC v. Creative Sols. In Healthcare, Inc.,

Civil Action No. SA-17-CV-1249-XR, 2019 U.S. Dist. LEXIS 196490, at *8-9 (W.D.

Tex. Nov. 13, 2019).

       IV.     THE COMPLAINT STATES A CLAIM AND PLEADS FRAUD
               WITH PARTICULARITY

       The Motion argues 1) Relator misunderstands 3 the relevant laws and regulations

so that Relator complains of allowed “intermittent one on one treatment” (Motion at 9);

and 2) Relator does not allege sufficient facts, particularly that the conspiracy extended

beyond the Hale Hand Center. Defendants do not argue that Relator fails to allege claims

were actually submitted; thus the only question is whether Relator alleges particular

details of a scheme to submit false claims. Grubbs, 565 F.3d at 190. Relator clearly

alleges such a scheme for two periods.

       First, for the period before February 2016, Relator alleges despite group

treatment, the Government was not billed the lower group rate at all. The Motion fails

completely to rebut this allegation – either on grounds that it was not well-pleaded or

with any other argument. Second, for the period after February 2016, Relator alleges in

situations other than intermittent billing, Defendants caused the Government to be

overbilled by employing ruses. These ruses (and others) are both indicia of fraud that

belie the argument Relator describes lawful billing, and provide indicia of reliability.

Why else would one record false treatment times or false statements of who was treating

if not to avoid treatment overlaps that required group billing? Why else would there be




3
 Defendants imply that the rules are so complex as to be beyond comprehension. See
Motion at n.13.
                                           5
dual record-keeping? If the patient sessions were all, in fact, intermittent one-on-one

treatment sessions, there would be no need to falsify the times or the therapists, or to

falsify records. The records that Relator provides, which on their face demonstrate

manipulation, corroborate, and indicate the reliability of Relator’s allegations.

       In addition, Relator alleges USPT’s role was to direct the billing practices of the

over 500 clinics that it majority-owns and operates 4; alleges specific facts demonstrating

USPT controlled the billing personnel of The Hale Hand Center, including moving a

member of the staff and directing her to perform work for clinics owned by USPT, but

not The Hale Hand Center; and provides documentary evidence demonstrating USPT’s

company-wide direction on billing issues; alleges specific instances of specific USPT

employees directing The Hale Hand Center billing practices; alleges USPT training the

front desk personnel who kept the schedules and sign-in sheets; and alleges facts showing

USPT conspired with the Hale Hand Center to defraud the Government in the instances

provided.

       A. Summary of Facts

       1. Specific Allegations of Fraud Prior to February 2016.

       Defendants’ failure to employ the group billing code implicates the most

significant allegations in terms of dollar value. Relator alleges:

       In fact, it was not until February 2016 that OTs working for Defendants
       were even informed of the existence of the group therapy designation. It
       was presented as a new billing code that had just gone into effect. Prior to
       February 2016, the group billing code was not being used by Defendants

4
  USPT’s raison d’être and the core value-add of its business model, which it uses to
attract smaller operations into joint ventures with it, is to provide the operational
expertise so that the small clinic owners, usually therapists themselves, can get back to
treating patients.
                                              6
       despite the fact that Defendants had been treating patients in group
       settings. Relator has first hand knowledge that it was not being used from
       the date of her hire in March 2015 through February 2016, despite the fact
       that the group therapy code had, in fact, been in existence for years. See
       e.g. U.S. ex rel. Strickland v. Drayer, Case No. 13-cv-1781 in the United
       States District Court for the District of South Carolina. Since it was
       Relator and her therapist colleagues that would have had to correct any
       incorrect prior treatment records so that they could be correctly billed, and
       they were never asked to do so, Relator is certain that Defendants never
       corrected for the fact that it did not charge for group billing at all prior to
       February 2016.

Complaint ¶ 38 (emphasis added). The Motion whistles past the graveyard as to this

devastating allegation that, by the most conservative estimates, represents millions of

dollars of overbilling.

       2. Specific Allegations of Fraud After February 2016.

       The Complaint alleges when the group billing code was introduced, Defendants

also took legitimate and illegimate steps to avoid using that code, and used ruses to cover

up when the code was improperly avoided. “Relator’s superiors instructed her and other

therapists to document falsely to achieve the goal of avoiding group billing codes.”

Complaint ¶ 46. It alleges specific communications, for example:

       Nonetheless, Relator voiced concern to Whitney Greene about the
       incorrect coding alleged herein. Whitney Greene told Ms. Elsdon that the
       only way to keep paying all of the staff was to continue these billing
       practices and reassured Ms. Elsdon that they were being thorough in their
       efforts to create records that would prevent any issue with the
       Government. Approximately two days later, Whitney Greene told Relator
       that she had discussed the issue with her counterpart at the Melbourne
       facility, whose name is Suzy Carroll, and Whitney Greene reported that
       Suzy Carroll told her that they did the same thing at the Melbourne
       facility.

Complaint ¶ 48. And,

       Suzanne Hale also stated to Ms. Elsdon on multiple occasions that co-
       signing without truly co-treating would be “okay” since they are all in the

                                              7
       same room and that using the group charge would make it very hard for
       her to keep paying her staff.

Id.
       Relator gathered material to “document that false submissions were being made;

to document the scope and frequency of the fraudulent activity; and to confirm and

further understand the fraudulent means that Defendants employed.” Complaint ¶ 50.

Relator’s first-hand knowledge and documents support the allegations. As the Complaint

points out,

       Because Relator herself was made to produce documents that were false,
       and to put incorrect codes on treatment notes, she has first hand
       knowledge of the facts alleged herein. In addition, she has personally
       seen, and has produced to the Government, copies of documents showing
       the various versions that documents went through in order to create false
       documentation to be presented to the Government, as well as documents
       that are normally destroyed that show the actual times that patients were
       treated and show that, in fact, they were seen in group settings.

Complaint ¶ 52. Relator gathered and presents records from three separate days that

demonstrate the methods and means employed by Defendants. Complaint ¶¶ 57-77.

       a. Using false co-signers to overbill Government

       First, Defendants avoided the group billing code by therapists co-signing without

co-treating. Complaint ¶ 48. For example, on December 11, 2017 group therapy was

conducted, but was not billed. Instead, Medicare was billed for 4 units of therapeutic

exercise at the behest of the Defendants. Complaint ¶ 57. The billing records for this day

falsely indicate that Relator co-treated the therapeutic exercise, allowing the Defendants

to overbill by $47.69. Id. Later that day Medicare was again overbilled using this same

method (false co-signing) and for the same amount. Complaint ¶ 58. On January 31,

2018 Medicare was again overbilled when Whitney Greene, at the behest of Defendants,


                                             8
falsely indicated co-treatment, when Relator actually treated two patients at the same

time. Complaint ¶ 71. This resulted in $42.75 in overbilling to Medicare. Id. The false

cosigning continued on March 2, 2018 when Defendants directed Greene to instruct

Relator to cosign for a patent she did not treat. Complaint ¶ 72. This instance resulted

in Medicare being overbilled $52.34. Id. Later that same day, in another instance of

false cosigning Greene billed Medicare for patients she did not treat, resulting in a $42.75

overcharge. Complaint ¶ 75.

       b. Falsifying records of treatment time to facilitate overbilling Government

       Second, Defendants falsified treatment times to support overbilling Medicare.

See Complaint ¶¶ 2, 32, 39, 49, 51, 53-55, 59-63, 65, 66, 68, 72-81.

       More specifically, patient daily treatment notes were altered to eliminate “time

in” and “time out” data to allow manipulation of other records showing purported times

patients were being treated in order to bill one-on-one treatments instead of the less

profitable group procedures. Complaint ¶¶ 39-40. This scheme requires creation of

multiple versions of patient treatment schedules, some accurate, some inaccurate

depending on the document’s purpose. The Complaint at ¶ 53 alleges, and Exhibits B-D

show, electronic records of treatment times were manipulated to make the purported

treatment (and thus the overbilling) appear feasible from a staffing stand-point. These

electronic records would then be printed and altered by hand to reflect the actual

treatment times so that the patient would know to come in at the correct time. Complaint

¶ 53. Relator alleges in the Complaint how she observed Hale front desk personnel (who




                                             9
were trained and supervised by USPT) keeping track of all the different versions of the

schedule. Complaint ¶ 53. 5

       The Complaint alleges badges of fraud in the form of false records for which there

is no explanation. For example, Defendants recorded patient treatment occurring after

5:00 p.m., when clinics were not even open. Complaint ¶¶ 53, 74, 78. See also Exhibits

B, C, and F to the Complaint. Another example showing demonstrably false records

concerns patient A.J. who was treated at one time, but moved to another on the sign-in

sheet, and her name apparently forged. See Complaint Exhibit B, sign-in sheet. As with

the other falsifications, the Complaint demonstrates how the manipulation of recorded

treatment times resulted in Government overcharge. Complaint ¶ 59.




5
 The Complaint describes a system of dual record-keeping in detail:
   When they made appointments, if a patient wished to come in at a time that
   overlapped with another patient, they would place the client on the “official”
   schedule at a time that did not overlap, including after 5:00 p.m., when the center
   was closed. The front desk personnel would print a working version of the
   schedule, and hand-write on it the actual time of the appointment so that the
   therapists would know when the person was actually coming in. Relator also
   observed instances in which the front desk personnel would tell the patient there
   was no need to sign in, so that the front desk personnel could sign in falsely for
   the patient at a time that that did not overlap. Relator also provides an example
   of an Appointment Card given to a patient (see Exhibit C), showing the
   appointment time that was entered into in the computerized system, and then the
   hand-written edits to that document that provided the correct time so that the
   patient would know to come in at the correct time. The electronic document and
   system would never show the actual treatment time; it would state (falsely) that
   the patient came at a time that did not overlap with other patients. At the end of
   the day, Defendants would submit the electronic version showing no overlaps for
   billing purposes.
Complaint ¶ 53.
                                              10
        c. Downcharging commercial patients

        Defendants also overcharged the Government by falsely downcharging time spent

treating private insurance patients (particularly those with insurance paying a lesser rate

than the Government) to disguise overlap. For example, on March 2, 2018, a privately

insured patient was billed for 15 minutes of treatment when treated for 35 minutes so that

the Veterans Administration could be overbilled $53.19. Complaint ¶ 76. See also

Exhibit E (containing records on February13, 2018 of overlapping Whitney Greene

patients A.M., a private patient, and D.B., a Government patient. A.M. was billed one

unit and recorded as spending only 10 minutes, despite performing a circuit of 7 separate

exercises. This freed Whitney Greene to bill the Government 4 individual units for D.B.)

        d. Unqualified personnel co-signing

        Finally, Defendants instructed unlicensed therapists to falsely cosign for

providing treatment to privately insured patients so properly licensed therapists could

overbill Medicare 6. Complaint ¶ 104.

        In sum, the Complaint alleges that Defendants overbilled Medicare by billing for

individual treatment when they believed they could alter the records and schedule to hide

the fact that group treatment had occurred, resulting in false claims to the Government.

Complaint ¶¶ 37, 39, 41, 43-46, 49, 51, 52, 57-60, 62, 64-68, 70-76, 81-83.

        3. Control and Company-wide Allegations.

        USPT majority owns its over 500 clinics, which, of course, provides it motivation

to maximize billing at those clinics. Complaint ¶¶ 10-15. Daily notes and billing sheets



6
  This practice allowed Defendants to falsely create the available time in the licensed
therapists’ schedules in order to overbill Medicare.
                                              11
are shepherded into a computer-system controlled by USPT. Complaint ¶ 85.

Individuals trained and controlled by USPT submit bills to Medicare. Complaint ¶¶ 85-

87. USPT continually monitors the billing at Hale, and a USPT employee in Houston

instructs Hale employees on billing, and pushed them to maximize billing. Complaint ¶

88. USPT supervised and specifically pushed to maximize billing. Complaint ¶¶ 89-90.

Therapists who were viewed as not charging the maximum plausible amounts were taken

to task by USPT. Complaint ¶ 89. Significantly, a USPT employee trained the Hale

front desk personnel – the people who maintained the falsified schedules and sign-in

sheets. Complaint ¶ 92. The Complaint alleges USPT directed and controlled the billing

personnel. Specifically, the Complaint alleges Debra Yanelli, ostensibly an employee of

Hale, told Relator that she was moved from one office to another so that she could better

serve three of USPT’s other clinics, not Hale clinics. As the Complaint alleges, “USPT

and Hale were so integrated, and the organizational lines so blurred, that USPT could

direct a Hale employee to move office locations in order to perform work for clinics

owned by USPT, but not Hale.” Complaint ¶ 96. This particular employee, tied to

USPT, also was privy to the manipulation at the front desk and filled in there. Complaint

¶ 97. The Complaint alleges Yanelli, who consulted with USPT concerning billing,

instructed therapists to underbill certain private insurers, one of the alleged ruses for

overbilling Government insured patients treated simultaneously with privately-insured

patients. Complaint ¶ 95.

       The Complaint alleges and documents that USPT not only directed the billing

practices of clinics, including Hale and the over 500 others, but pushed them to overbill.

Complaint ¶ 94 and Exhibits H and J. For example, Exhibit H to the Complaint was a

                                              12
broadly-distributed document that gave specific instructions to avoid overlapping patients

that would result in lower group charges to Government healthcare providers. The

document cautions “If you do overlap, licensed therapists need to be open to delegating

patients to other therapists/assistants to allow for best coding options.” Complaint

Exhibit H (emphasis added). The Defendants’ actually instruct licensed therapists to

utilize “assistants” in order to make the clinics more profitable. Id. Relator witnessed

this practice first-hand, which resulted in unqualified and uncertified front desk personnel

certifying the treatment of patients with commercial insurances to avoid group charging

for other Medicare or Tricare patients treated at the same time by the same therapist.

Complaint ¶¶ 2, 104. These documents and common sense strongly suggest the practices

instituted at Relator’s location were a result of a broader scheme by the Defendants.

Complaint ¶¶ 78-111.

       B. These Allegations Provide Detail and Indicia of Reliability Satisfying
          Rules and Precedent.

       1. The Allegations Do Not Describe “Appropriate, Lawful Billing”, But
          Rather Inappropriate, Unlawful Bilking.

       Defendants argue that the CMS regulations allow for one-on-one treatment when

multiple patients are in a clinic at the same time with a therapist. They rely on, and call

“highly persuasive”, the case of U.S. ex. rel. Johnson v. Golden Gate Nat’l Senior Care,

LLC, 223 F.Supp. 3d 882 (D. Minn. 2016). (Motion at 8). In Johnson, the Court was

faced with, inter alia, allegations of charging for individual treatment when group

therapy had been given. The defendant filed a motion for summary judgment. The Court

denied the motion for summary judgment, holding that “Under [Medicare] Part B,

providing different services to multiple patients at the same time is deemed group

                                             13
therapy, unless the therapist or therapy assistant tracks identifiable episodes of one-on-

one treatment.” U.S. ex. rel. Johnson, 223 F.Supp. 3d at 900 (emphasis added).

       Relator alleges there was no back and forth treatment, plain and simple. She

alleges there was co-signing without co-treating. In short, she alleges therapists were

urged to and did co-sign, stating they provided treatment or supervised exercises when

they had not. She also alleges false billing for individual treatment that had actually been

performed as group treatment by recording the treatment of some of the patients had

occurred at different times on the schedule when it had not occurred. She provides

evidence of the manipulation of the schedule. Just as it denied summary judgment in the

“group therapy” case before it, the Johnson court would surely deny the motion to

dismiss here. Even though Johnson recognized that the Medicare rules in other

circumstances allow therapists to track identifiable episodes of one-on-one treatment, that

is no support to dismiss this matter on the pleadings. Defendants’ Motion proceeds on

the same theory that the managers and billing personnel at Hale and USPT did: if their

employees record something occurred, even if it did not, the billing is permissible. It is,

of course, the substance, not the form, that matters.

       Defendants decry Relator for making improper legal conclusions, arguing what

she witnessed was lawful billing. This is not so. Relator provides factual allegations of

ultimate facts or indicia of fraud, without impermissible ipse dixit. It is a factual

allegation, not a legal conclusion, to allege front desk personnel, who did not treat at all,

co-signed falsely attesting to treatment of non-government patients who were being

treated by a therapist simultaneously treating a government patient, thereby freeing up the

therapist to falsely bill the Government for individual treatment. It is factual allegation,

                                              14
not a legal conclusion, to allege therapists co-signed for treating patients when they did

not in fact provide any treatment or supervision of them at all. It is a factual allegation,

not a legal conclusion, to allege therapists billed for individual therapy when they in fact

treated patients in groups with no back and forth treatment. It is a factual allegation, not

a legal conclusion, to allege the many ruses devised to show patients had not been treated

simultaneously (such as falsifying the official schedule so that it appeared that some

patients were treated at other times when it was simultaneous with others), when in fact

they had been.

       2. No Equally Plausible Explanations Exist.

       Defendants argue from cases in which providers exploited legitimate profits or in

which physicians were encouraged to perform certain medical procedures for innocent

reasons, that, likewise, Relator alleges activity with an innocent motive. See Motion at

10-11 citing U.S. Baylor v. Scott & White Health, 2019 WL 3713756 (W.D. Tex. Aug. 4,

2019) and U.S. ex rel. Bennet v. Medtronic, Inc., 747 F.Supp. 2d 745 (S.D. Tex. 2010).

But alas, there are simply no reasonable, plausible, rational explanations for the many

ruses that Defendants employed. If the Defendants had, in fact, actually avoided group

treatment of patients, then why would they need to create false records? 7



7
  Faced with allegations creating a strong inference of fraudulent billing, Defendants try
to characterize it as de minimus, so small as to be implausible. See Motion, note 17. But
when the Drayer Physical Therapy Institute, which operates fewer than 1/3 the number of
clinics that USPT does, was caught doing the same thing, it settled for $7 million. See
Drayer Physical Therapy Institute, LLC Settle False Claims Act Case for $7,000,000 at
 https://www.justice.gov/usao-sc/pr/drayer-physical-therapy-institute-llc-settle-false-
claims-act-case-7000000. Further, the $80 figure cited as the de minimus damage
estimate for the Melbourne clinic in note 17 appears to be invented by Defendants.
Exhibit K to the Complaint shows that Relator estimated the daily fraud at the Rockledge
clinic (in the period after the introduction of the group code) to be $217; that the
                                              15
       To be clear, Relator is not alleging that avoiding the group charge by actually

treating patients individually is fraudulent. Relator agrees that maximizing profits is not

illegal. Relator alleges, rather, that Defendants did not treat individually, but billed as

though they had. Defendants also argue that, because the Complaint alleges Defendants

sometimes employed the group code, it necessarily follows they never falsely avoided it.

Motion at 10. But the conclusion simply does not follow from the premise. The group

code was sometimes used because there are only so many hours in a day. The Complaint

alleges the schedule was maintained in a way to make it look as though patients who

overlapped in fact did not overlap, but in the end, if there were more patients still, some

would have to be billed as overlapping.

       Further, Defendants cite to paragraphs 41 and 42 of the Complaint for the

proposition that Relator “is fundamentally wrong by alleging the eight minutes must be

consecutive . . .” Motion at 11 (emphasis provided in Motion). But the Complaint does

not contain the word “consecutive”. Relator does not misunderstand the regulations; in

fact, the Complaint does not depend on a technical interpretation of the regulations.

Rather, Relator alleges therapists to whom co-treatment was attributed (through co-




Melbourne clinic was approximately triple the size of the Rockledge clinic; and that they
were together just 2 of 500 the clinics. The resultant $56,000,000 in annual overcharging
is not de minimus, even for a company with $417,000,000 in net patient revenues (see
Form 10K at
https://www.sec.gov/Archives/edgar/data/885978/000114036119005059/brhc10000168x
1_10k.htm#tBUS), and definitely not for the U.S. taxpayer. The Complaint also alleges
and provides documentary support for three representative days showing that “18 of the
40, or 45%, of the billed Medicare or Medicare-related visits for those three days were
improperly billed”. Complaint ¶ 101. Allegations that for years Defendants did not
employ the group code at all, and that when they started to, they still falsely charged 45%
of the time, resulting in $56,000,000 in overbilling, are far from de minimus.
                                             16
signing) did not in fact co-treat. She alleges the many ruses employed so that patients

who were in fact co-treated appeared to have been treated at totally different times, so

that it would appear that they did not overlap at all. There simply is no plausible, legal

explanation for the facts that Relator alleges.

       3. The Notion That USPT Instructed and Encouraged Hale Employees, But
          Not the Employees at its Other Clinics, to Bill Falsely Defies Plausibility.

       As has been shown, the Complaint alleges significant control by USPT on the

billing process, on billing personnel, over the front desk processes where many of the

ruses played out, and on specific issues and instances. See Section IV.A.3. above and

Complaint ¶¶ 84-98. It would defy credulity to think that USPT directed a scheme to

overcharge only at one or two of its clinics. And, the argument that the other clinics have

physical therapists, not occupational therapists (Motion, n. 7) is a red herring. The Group

Therapy Services Code (97150) has long applied to both “outpatient physical therapy

services . . . and outpatient occupational therapy services.” Carriers Manual Transmittal

1753, dated May 17, 2002. In fact, Drayer concerned physical therapists billing

individually for group treatment that should have been billed under code 97150.


       4. Relators Knowledge, Combined with the Documentary Evidence,
          Constitute Particularized Allegations Satisfying All Pleading Rules.

       Defendants’ arguments (Motion at 13-17) that the Relator lacks personal

knowledge of submitted claims, and that the Complaint lacks particularity, is conclusory,

and is based on information and belief, do not hold water. As has been shown above,

Relator certainly alleges the “particular details of a scheme to submit false claims paired

with reliable indicia that lead to a strong inference that claims were actually submitted”,

as is required in the Fifth Circuit. Grubbs, 565 F.3d at 185-86 (5th Cir. 2009). In a case
                                             17
that is particularly persuasive because it applies the Fifth Circuit’s instruction in Grubbs,

the Second Circuit explained that allegations of presentment of false claims is necessary,

but explained that particularized allegations of a scheme to falsify records supports a

strong inference of the presentation of false claims. It stated:

         As the Fifth Circuit has explained, [s]tanding alone, raw bills — even with
         numbers, dates, and amounts — are not fraud without an underlying
         scheme to submit the bills for unperformed or unnecessary work. It is the
         scheme in which particular circumstances constituting fraud may be found
         that make it highly likely the fraud was consummated through the
         presentment of false bills. U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d
         180, 190 (5th Cir. 2009). Accordingly, [Relator] has sufficiently pled the
         allegation, critical to stating an FCA qui tam claim, that records were in
         fact falsified.
         He must also plead, however, that the false records were actually
         presented to the government for reimbursement. As noted above, although
         [Relator] puts forth particularized allegations of a scheme to falsify
         records, and describes specific instances of the implementation of that
         scheme, he does not — and, for reasons set forth above, he cannot —
         allege on personal knowledge (of himself or of [his co-Relator]) that false
         claims were submitted to the government. We conclude, however, that the
         TAC sets forth facts supporting a strong inference that they were.
United States ex rel. Chorches v. Am. Med. Response, Inc., 865 F.3d 71, 84 (2d Cir.

2017).

         Further, the fact that Relator makes some allegations on “information and belief”

is totally proper. Chorches relates as much in a section with a telling heading:

         3. Permitting Pleading on Information and Belief on These Facts is Consistent
            with the Purposes of Rule 9(b) and of the False Claims Act.

         In applying Rule 9(b) to the submission of false claims under subsections
         3729(b)(2)(A) and (B) of the FCA, we decline to require that every qui
         tam complaint allege on personal knowledge specific identified false
         invoices submitted to the government. As set forth above, a complaint can
         satisfy Rule 9(b)'s particularity requirement by making plausible
         allegations creating a strong inference that specific false claims were
         submitted to the government and that the information that would permit

                                             18
       further identification of those claims is peculiarly within the opposing
       party's knowledge.
Id. at 86. The Relator in Chorches was an ambulance driver, who, like Relator here, was

made to falsely document the work he performed. Neither is employed in the billing

department, but there is little doubt of the purpose of the false documentation in either

case. Alleging on information and belief facts flowing from facts personally known in

both cases is proper. Defendants rely on the pre-Grubbs cases of U.S. ex rel. Thompson

v. Columbia/HCA Healthcare Corp. 125 F.3d 899, 903 (5th Cir. 1997) and Bankers Trust

Co. v. Old Republic Ins. Co., 959 F.2d 677, 683-84 (7th Cir. 1992) for the proposition

that pleading fraud allegations on information and belief is generally improper. Motion

at 16. Grubbs’s allowance of pleading from inferences necessarily allows for

information and belief pleading. Plaintiff certainly alleged the facts supporting the

beliefs. Cf. U.S. ex rel. Wall v. Vista Hospice Care, Inc., 778 F.supp. 2d 709 (N.D. Tex.

2011) (relator failed to make allegations of the facts supporting the belief.)

       Finally, Defendants’ arguments that Relator admits that she lacked knowledge of

any particular claim submission, or that she lacked knowledge of the conspiracy afoot

fails. (see Motion at 17, 19-20). She alleges that she educated herself concerning the

conspiracy to submit false bills 8, and alleges communication between USPT and Hale



8
  47. Ms. Elsdon initially believed that her supervisors would not do anything illegal.
Further, she was not aware of what was and was not submitted to the Government.
48. Nonetheless, Relator voiced concern to Whitney Greene about the incorrect coding
alleged herein. Whitney Greene told Ms. Elsdon that the only way to keep paying all of
the staff was to continue these billing practices and reassured Ms. Elsdon that they were
being thorough in their efforts to create records that would prevent any issue with the
Government. Suzanne Hale also stated to Ms. Elsdon on multiple occasions that co-
signing without truly co-treating would be “okay” since they are all in the same room and
that using the group charge would make it very hard for her to keep paying her staff. On
                                              19
sufficient to support a claim of conspiracy. See Section IV.A.3. above and Complaint ¶¶

84-98.

         V.     CONCLUSION

         For the reasons stated herein, the Motion should be denied.

                                              Respectfully submitted,

                                              DAVID S. TOY PLLC

                                              /s/ David S. Toy
                                              David S. Toy
                                              Texas SBN 24048029 / SDTX ID 588699
                                              4309 Yoakum Boulevard, Suite 2050
                                              Houston, TX 77006
                                              Telephone:     832 521 1414
                                              Facsimile:     832 521 8242
                                              Email:         david.toy@dstpllc.com

OF COUNSEL:
DO CAMPO & THORNTON, P.A.
John Thornton (admitted pro hac vice)
Chase Bank Building, 150 S.E. Second Ave., Ste. 602
Miami, FL 33131
Telephone:    305 358 6600
Facsimile:    305 358 6601
Email:        jt@dandtlaw.com             Attorneys for Qui tam Plaintiff




information and belief, Suzanne Hale in fact knew that co-signing without co-treating
was not legal.
49. These statements confirmed to Relator that the incorrect codes that the therapists
were recording were in fact being used to bill the Government, and that the procedure
was company-wide. Further, she realized that the only possible purpose of the incorrect
coding was to submit false claims to the Government; that the documents incorrectly
stating the treatment times and/or containing incorrect CPT codes were submitted to the
Government, and/or that they were being used as backup support for false claims that
were regularly being submitted to the Government.
50. From her position inside the business, Relator took steps to further understand the
billing process; to document that false submissions were being made; to document the
scope and frequency of the fraudulent activity; and to confirm and further understand the
fraudulent means that Defendants employed.
                                            20
                           CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that service of the foregoing was automatically
accomplished on all counsel of record through the CM/ECF Notice of Electronic filing, in
accordance with the Federal Rules of Civil Procedure on this 26th day of November,
2019.

                                            /s/ David S. Toy
                                            David S. Toy




                                          21
